Exhibit 10.1

 

First amendment of lease

 

THIS FIRST AMENDMENT OF LEASE (this “Amendment”) is made and entered into as of
this 29th day of October, 2019 (the “Effective Date”) by and between NWP
BUILDING 3 LLC, a Massachusetts limited liability company (“Landlord”) and
LEMAITRE VASCULAR, INC., a Delaware corporation (“Tenant”).

 

Background

 

A.     Landlord and Tenant entered into an office lease dated December 20, 2013
(the “Lease”) for premises (the “Premises”) containing approximately 15,642
rentable square feet being the entire building located at 41 Second Avenue,
Burlington, Massachusetts.

 

B.     The Lease is currently scheduled to expire on December 31, 2023.

 

C.     Tenant desires to extend the Original Term of the Lease for an additional
period of Seven (7) years.

 

D.     Landlord has agreed to so extend the Original Term and the parties now
enter into this Agreement to memorialize such extension and make certain other
modifications, on the terms and conditions contained hereinbelow.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledge, the parties hereby amend the Lease as follows:

 

1.     Capitalized terms not defined in this Amendment shall have the meanings
given them in the Lease. The background recitals set forth above are hereby
incorporated herein.

 

2.     The Original Term of the Lease is hereby extended for an additional
period of Seven (7) years from its current expiration date of December 31, 2023,
commencing on January 1, 2024 and expiring on December 31, 2030 (the “Extended
Term”). Accordingly, as of the Effective Date, the Expiration Date stated in
Section 1.1 of the Lease is changed to December 31, 2030. The Extended Term
shall be on all the same terms and conditions contained in the Lease, as hereby
amended. Tenant is currently in possession of the Premises and accepts them in
their current as-is condition for the Extended Term without any representations
or warranties by Landlord as to their condition, and without any obligation on
the part of Landlord to perform any work to prepare the Premises for Tenant’s
continued use.

 

 

--------------------------------------------------------------------------------

 

 

3.     Commencing January 1, 2024, and continuing throughout the Extended Term,
the Annual Fixed Rent Rate and the Monthly Fixed Rent Rate shall be:

 

Period

Annual Fixed Rent Rate

Monthly Fixed Rental Rate

January 1, 2024 – December 31, 2024

$234,448

$19,537

January 1, 2025 – December 31, 2025

$240,309

$20,026

January 1, 2026 – December 31, 2026

$246,317

$20,526

January 1, 2027 – December 31, 2027

$252,475

$21,040

January 1, 2028 – December 31, 2028

$258,787

$21,566

January 1, 2029 – December 31, 2029

$265,257

$22,105

January 1, 2030 – December 31, 2030

$271,888

$22,657

 

 

Fixed Rent and Additional Rent on account of Tenant’s Percentage of Tax and
Operating Costs shall continue to be paid at the same time and in the same
manner as currently set forth in Article 4 of the Lease.

 

4.     Tenant represents and warrants to Landlord that it has dealt with no
broker in connection with the consummation of this Amendment other than The
Stevens Group (“Broker”). Tenant shall pay Broker any commission or fee owing in
connection with this Amendment, pursuant to a separate agreement between Tenant
and Broker. It is understood that Landlord shall have no obligation whatsoever
to pay a commission or other fee to Broker in connection with this Amendment. In
the event of any brokerage claims by Broker, or any other broker, against
Landlord predicated upon dealings with Tenant, Tenant agrees to defend the same
and indemnify and hold Landlord harmless against any such claim.

 

5.     Tenant represents and warrants to Landlord that, to the best of Tenant’s
actual knowledge, as of the date hereof, (a) the Lease is and remains in good
standing and in full force and effect, (b) Tenant has no claims, defenses,
counterclaims, set-offs or defenses against Landlord arising out of the Lease or
in any way relating thereto or arising out of any other transaction between
Landlord and Tenant, and (c) all allowances provided to Tenant, have been paid
in full by Landlord to Tenant, and Landlord has no further obligations with
respect thereto or to the construction of the Premises.

 

 

6.     Landlord and Tenant each represent, as to itself, (a) that it is validly
existing and in good standing in the state where it was organized; (b) that it
has the authority and capacity to enter into this Amendment and perform all of
its obligations hereunder; (c) that all necessary action has been taken in order
to authorize it to enter into and perform all of its obligations hereunder;
(d)that the person executing this Amendment on its behalf is duly authorized to
do so.

 

7.     This Amendment contains the entire agreement of the parties regarding the
subject matter hereof. There are no promises, agreements, conditions,
undertakings, warranties or representations, oral or written, express or
implied, among them, relating to this subject matter, other than as set forth
herein.

 

-2-

--------------------------------------------------------------------------------

 

 

8.     This Amendment shall not be valid and binding until executed and
delivered by Landlord, and may be executed in counterparts, each of which shall
be deemed an original and all of which, when taken together, shall constitute
one and the same instrument. Any facsimile, pdf, or other electronic transmittal
of original signature versions of this Amendment shall be considered to have the
same legal effect as execution and delivery of the original document and shall
be treated in all manner and respects as the original document.

 

 

 

 

 

Signatures appear on the following page

-3-

--------------------------------------------------------------------------------

 

 

Except as amended hereby, the Lease is ratified and confirmed in all respects,
and shall continue in full force and effect according to its terms, as amended.

 

Executed under seal as of the Effective Date.

 

 

LANDLORD:

 

 

 

NWP BUILDING 3 LLC, a Massachusetts limited liability company

BY: NW ASSOCIATES LLC, a Delaware limited
liability company, its Manager

By: ___/s/ Crosby Nordblom_________________
  Crosby Nordblom, Manager

By: ____/s/ Peter Nordblom _________________
 Peter Nordblom, Manager

By:_____/s/ Adele Olivier___________________ 
 Adele Olivier, Manager

                                           

TENANT:

 

 

LEMAITRE VASCULAR, INC. 
a Delaware corporation

       

By:

/s/ Joseph P. Pellegrino, Jr.

     

Name:

Joseph P. Pellegrino, Jr.

     

Title:

Chief Financial Officer

 

 

-4-